UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-1593



GWENDOLINE KIN MANKA,

                                                          Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-920-704)


Submitted:   December 29, 2006            Decided:   January 22, 2007


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle Beach Oswald, NOTO & OSWALD, Washington, D.C., for
Petitioner.    Peter D. Keisler, Assistant Attorney General, M.
Jocelyn Lopez Wright, Assistant Director, Kristin K. Edison, Office
of Immigration Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Gwendoline Kin Manka, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) adopting and affirming the immigration judge’s

order denying her applications for asylum, withholding of removal,

and protection under the Convention Against Torture (“CAT”). Manka

challenges     the    immigration           judge’s       findings          that    her    asylum

application was untimely and that she did not establish eligibility

for withholding of removal or protection under the CAT.

            The     timeliness        of    an      alien’s      asylum       application        is

usually a question of fact.                See Mehilli v. Gonzales, 433 F.3d 86,

93 (1st Cir. 2005).         On May 11, 2005, Congress enacted the Real ID

Act,   which       added    a   new    subsection           to    the       judicial       review

provisions.         This    subsection          provides       that     discretionary           and

factual determinations are outside the jurisdiction of the court of

appeals.       8    U.S.C.A.     §    1252(a)(2)(D)            (West        2005);       see    also

Vasile v. Gonzales, 417 F.3d 766, 768 (7th Cir. 2005).                                           An

exception to this provision obtains for constitutional claims or

questions of law raised by aliens seeking discretionary relief.

Higuit v. Gonzales, 433 F.3d 417, 419 (4th Cir.), cert. denied, 126

S.   Ct.   2973     (2006).          Despite         Manka’s      contentions            that   the

immigration        judge    erred     as        a    matter      of    law,        the    judge’s

consideration        of    evidence        at       the   trial       and    its     subsequent




                                            - 2 -
conclusion are factual in nature.          Accordingly, we do not have

jurisdiction to review Manka’s asylum claim.

          Additionally, we uphold the immigration judge’s denial of

Manka’s request for withholding of removal. “Because the burden of

proof for withholding of removal is higher than for asylum--even

though the facts that must be proved are the same--an applicant who

is ineligible for asylum is necessarily ineligible for withholding

of removal under [8 U.S.C.] § 1231(b)(3).” Camara v. Ashcroft, 378

F.3d 361, 367 (4th Cir. 2004).      Because we find Manka would not be

able to show that she is eligible for asylum based on the record

presented,   we   find   she   cannot   meet   the   higher   standard   for

withholding of removal.

          We also hold that Manka fails to meet the standard for

relief under the Convention Against Torture.              To obtain such

relief, an applicant must establish that “it is more likely than

not that he or he would be tortured if removed to the proposed

country of removal.”      8 C.F.R. § 1208.16(c)(2) (2004).         We find

that Manka fails to make the requisite showing.

          Accordingly, we deny the petition for review for the

reasons stated by the Board.            We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          PETITION DENIED


                                  - 3 -